 


109 HR 708 IH: To waive the time limitation specified by law for the award of certain military decorations in order to allow the posthumous award of the Congressional Medal of Honor to Doris Miller for actions while a member of the Navy during World War II.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 708 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Edwards, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Ms. Carson, Mrs. Christensen, Mr. Davis of Illinois, Mr. Cummings, Mr. Davis of Alabama, Mr. Conyers, Mr. Hastings of Florida, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Mr. Lewis of Georgia, Ms. Millender-McDonald, Ms. Norton, Mr. Owens, Mr. Payne, Mr. Rush, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Mr. Towns, Ms. Waters, Ms. Watson, Mr. Watt, Mr. Jefferson, Ms. Moore of Wisconsin, Mr. Butterfield, Mr. Meeks of New York, Mr. Al Green of Texas, Mr. Wynn, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive the time limitation specified by law for the award of certain military decorations in order to allow the posthumous award of the Congressional Medal of Honor to Doris Miller for actions while a member of the Navy during World War II. 
 

That the time limitations specified in section 6248(a) of title 10, United States Code, shall not apply with respect to the posthumous award of the Congressional Medal of Honor under section 6241 of such title to Doris Miller (service number 356–12–35) for acts of heroism during World War II while a member of the United States Navy. 
 
